Dismissed and Memorandum Opinion filed August 28, 2012.




                                          In The

                      Fourteenth Court of Appeals

                                  NO. 14-12-00525-CV

                              DAVID BAILEY, Appellant

                                            V.

                             MICHAEL CURIEL, Appellee


           On Appeal from the County Court at Law #3 & Probate Court
                            Brazoria County, Texas
                        Trial Court Cause No. CI046891


                   MEMORANDUM                        OPINION


       This is an attempted appeal from a judgment signed December 9, 2011. No motion
for new trial was filed. Appellant's notice of appeal was filed June 4, 2012.

       The notice of appeal must be filed within thirty days after the judgment is signed
when appellant has not filed a timely motion for new trial, motion to modify the
judgment, motion to reinstate, or request for findings of fact and conclusion of law. See
Tex. R. App. P. 26.1. Appellant's notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good faith, files a
notice of appeal beyond the time allowed by Rule 26.1, but within the fifteen-day grace
period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617-18 (1997) (construing the predecessor to Rule 26).
However, the appellant must offer a reasonable explanation for failing to file the notice of
appeal in a timely manner. See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959
S.W.2d at 617-18; Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805,
808 (Tex. App.CHouston [14th Dist.] 1998, no pet.). Appellant's notice of appeal was
not filed within the fifteen-day period provided by Rule 26.3

       On July 9, 2012, notification was transmitted to all parties of the court's intention
to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a). Appellant's
response fails to demonstrate that this Court has jurisdiction to entertain the appeal.

       Accordingly, the appeal is ordered dismissed.



                                           PER CURIAM


Panel consists of Justices Seymore, Boyce, and McCally.




                                              2